 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANTE MILLER, aka D’ANTE MILLER,                  No. 2:19-cv-0237 TLN KJN P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17           By an order filed February 13, 2019, this court ordered plaintiff to complete and return to

18   the court, within thirty days, the USM-285 forms necessary to effect service on defendants. That

19   thirty-day period has since passed, and plaintiff has not responded in any way to the court’s order.

20           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

21   Fed. R. Civ. P. 41(b).

22           These findings and recommendations will be submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. The document should be captioned “Objections to Findings and

26   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

27   /////

28   /////
                                                       1
 1   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: March 20, 2019

 4

 5
     /mill0237.fusm
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
